
	

113 HR 4686 IH: To remove from the John H. Chafee Coastal Barrier Resources System an area included in Unit TX–15P in Texas, and for other purposes.
U.S. House of Representatives
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4686
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2014
			Mr. Farenthold introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To remove from the John H. Chafee Coastal Barrier Resources System an area included in Unit TX–15P
			 in Texas, and for other purposes.
	
	
		1.Removal from John H. Chafee Coastal Barrier Resources System of area included in Texas System Unit
			 P–15The Secretary of the Interior shall, by not later than 30 days after the date of the enactment of
			 this Act, revise maps referred to in section 4(a) of the Coastal Barrier
			 Resources Act (16 U.S.C. 3503(a)) as necessary to remove from Texas System
			 Unit P–15 the area known as Preserve at Mustang Island, also known as
			 Tortuga Dunes on Mustang Island, in Nueces County Texas.
		
